Case 2:20-cv-02927-CBM-AS Document 27 Filed 04/24/20 Page 1 of 5 Page ID #:201




 1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
     Jerome A. Clay, Esq. (SB #327175)
 2
     LAW OFFICE OF RONDA BALDWIN-KENNEDY
 3   5627 Kanan Rd. #614
 4   Agoura Hills, CA 91301
     Phone: (951) 268-8977
 5   Fax: (702) 974-0147
 6   Email: ronda@lorbk.com
 7   Raymond M. DiGuiseppe (SB #228457)
 8   The DiGuiseppe Law Firm, P.C.
     4320 Southport-Supply Road, Suite 300
 9
     Southport, North Carolina 28461
10   Phone: 910-713-8804
11   Fax: 910-672-7705
     Email: law.rmd@gmail.com
12
13   Attorneys for Plaintiffs

14
15                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17   DONALD MCDOUGALL, et al.,                         Case No. 2:20-cv-02927-CBM (ASX)
18
                                  Plaintiffs,          PLAINTIFFS’ APPLICATION FOR
19         v.                                          TEMPORARY RESTRAINING
20                                                     ORDER AND ISSUANCE OF
     COUNTY OF VENTURA,                                ORDER TO SHOW CAUSE RE:
21   CALIFORNIA, et al.,                               PRELIMINARY INJUNCTION
22
                                  Defendants.          Judge: Hon. Consuelo B. Marshall
23
24                                                     Date: TBA
                                                       Time: TBA
25                                                     Courtroom: 8B
26
                                                       First Amended Complaint Filed Apr. 14, 2020
27
28

                                                      –1–
       PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ISSUANCE OF ORDER TO SHOW CAUSE RE:
                                   PRELIMINARY INJUNCTION (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 27 Filed 04/24/20 Page 2 of 5 Page ID #:202




 1
 2
         PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
 3         ORDERAND ISSUANCE OF ORDER TO SHOW CAUSE RE:
 4                     PRELIMINARY INJUNCTION
 5         Plaintiffs Donald McDougall, Juliana Garcia, Second Amendment
 6
     Foundation, California Gun Rights Foundation, and Firearms Policy Coalition, Inc.
 7
 8   (collectively, “Plaintiffs”), by and through counsel undersigned, and pursuant to
 9
     Fed. Rule of Civ. Pro. 65, and Local Rule 65-1, hereby and respectfully apply to
10
11   this Court for the issuance of a Temporary Restraining Order, in light of the

12   Court’s order scheduling a hearing on Plaintiffs’ Motion for Preliminary Injunction
13
     for July 28, 2020 (see ECF Doc. 25). Counsel for Plaintiffs has advised counsel
14
15   for Defendants of the Date a substance of this application by email on April 24,
16   2020. Defendants’ counsel has informed Plaintiffs’ counsel that Defendants oppose
17
     Plaintiffs’ motion.
18
19   The Plaintiffs, and those similarly situated, have been and continue to be deprived
20
     of a fundamental constitutional right that requires Court intervention. Their request
21
22   for preliminary injunctive relief must be heard and decided as soon as possible to
23   preserve their opportunity to obtain meaningful and effective redress of the
24
     significant, ongoing constitutional injury.
25
26         By and through this Application, Plaintiffs seek an order that would
27
     temporarily enjoin Defendants County of Ventura, California, William Ayub,
28

                                                      –2–
       PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ISSUANCE OF ORDER TO SHOW CAUSE RE:
                                   PRELIMINARY INJUNCTION (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 27 Filed 04/24/20 Page 3 of 5 Page ID #:203




 1   William T. Foley, Robert Levin, and the Ventura County Public Health Agency
 2
     (collectively, “Defendants”), and each of their respective employees, officers,
 3
 4   agents, representatives, and those acting in concert or participation with them, from

 5   closing or compelling the closure of retail firearm and ammunition businesses on
 6
     the grounds they are “non-essential businesses” and preventing individuals from
 7
 8   traveling to obtain firearms and ammunition under the “ORDER OF THE VENTURA
 9
     COUNTY HEALTH OFFICER ORDER DIRECTING PERSONS LIVING IN THE COUNTY OF
10
11   VENTURA TO STAY AT THEIR PLACES OF RESIDENCE AND RESTRICTING NON-

12   ESSENTIAL ACTIVITIES IN RESPONSE TO COVID-19,” etc., issued on March 20, 2020
13
     and as revised on March 31, 2020, April 9, 2020, and April 20, 2020 (“Ventura
14
15   County Orders”).
16         By and through this Application, and pursuant to Local Rule 65-1, Plaintiffs
17
     further request that this Court issue an Order to Show Cause fixing the time for an
18
19   expedited hearing on Plaintiffs’ application for a temporary restraining order and
20
     motion for preliminary injunction and why it otherwise should not issue, which
21
22   would grant Plaintiffs preliminary injunctive relief as sought herein.
23         As set forth in the memorandum of points and authorities supporting
24
     Plaintiffs’ Application for Temporary Restraining Order and OSC re Preliminary
25
26   injunction, filed herewith, Plaintiffs’ Application is made on the following
27
     grounds:
28

                                                      –3–
       PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ISSUANCE OF ORDER TO SHOW CAUSE RE:
                                   PRELIMINARY INJUNCTION (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 27 Filed 04/24/20 Page 4 of 5 Page ID #:204




 1         1.      That the Ventura County Orders and Defendants’ policies, practices,
 2
     and customs individually and/or collectively violate the Second and Fourteenth
 3
 4   Amendments;

 5         2.      That all of the Defendants’ orders, policies and practices which
 6
     amount to a prohibition on the acquisition, selling, transferring, and purchase of
 7
 8   firearms and ammunition during declared states of emergency violate the Second
 9
     and Fourteenth Amendments; and
10
11         3.      That the Ventura County Orders and Defendants’ policies, practices,

12   and customs individually and/or collectively violate Article IV, Section 2 and the
13
     Fifth and Fourteenth Amendments to the United States Constitution.
14
15         WHEREFORE, temporary, preliminary and permanent injunction should
16   issue restraining all Defendants and their officers, agents, servants, employees, and
17
     all persons in concert or participation with them who receive notice of the
18
19   injunction, from enforcing the Ventura County Orders and Defendants’ policies,
20
     practices, and customs, that individually and/or collectively prohibit the purchase
21
22   and sale of firearms and ammunition and ban on travel in order to purchase
23   firearms and ammunition, and to cease and desist enacting or enforcing any order
24
     or policy that firearm and ammunition retailers are not an essential business or any
25
26   order or policy that prevents individuals from traveling to obtain firearms and
27
     ammunition or, in the alternative, an injunction preventing Defendants from
28

                                                      –4–
       PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ISSUANCE OF ORDER TO SHOW CAUSE RE:
                                   PRELIMINARY INJUNCTION (CASE NO. 2:20-cv-02927)
Case 2:20-cv-02927-CBM-AS Document 27 Filed 04/24/20 Page 5 of 5 Page ID #:205




 1   enforcing their laws, policies, practices, and customs that prevent individuals from
 2
     buying and selling arms in accordance with State and federal laws.
 3
 4         In compliance with Local Rule 7-19 the Counsel for Opposing Parties, are as

 5   follows:

 6   Lee Roy Smith, County Counsel
     Charmaine H. Buehner, Assistant County Counsel
 7   800 S. Victoria Ave. L/C 1830
 8   Ventura, CA 93003
     P: 805-654-2588.
 9   Email: leroy.smith@ventura.org
10   Email:chamaine.buehner@ventura.org
11
12
13   Dated: April 24, 2020                     LAW OFFICE OF RONDA BALDWIN-KENNEDY

14                                                /s/ Ronda Baldwin-Kennedy
15                                                Ronda Baldwin-Kennedy

16                                                /s/ Raymond DiGuiseppe
17                                                Raymond DiGuiseppe
18                                                Attorneys for Plaintiffs
19
20
21
22
23
24
25
26
27
28

                                                      –5–
       PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ISSUANCE OF ORDER TO SHOW CAUSE RE:
                                   PRELIMINARY INJUNCTION (CASE NO. 2:20-cv-02927)
